DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 17-18, 20, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Lee 1A US 2016/0195773
Regarding claim 1, Lee teaches a display device comprising: a first substrate (fig. 4 210); a second substrate (500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer (400) disposed between the first polarizing layer and the second substrate; and color filter layers  (410, 420, 430) disposed between the light scattering layer and the second substrate. Lee omits a planarization organic layer disposed between the light scattering layer and the first polarizing layer.  Lee 1B teaches positioning a scattering layer (340 fig. 2) between the black matrix (320) and color filter layer (330) providing a liquid crystal display having advantages of increasing a front luminance and improving a light output efficiency by including a color conversion layer having a thin thickness is provided [0010].  Arranging the layers in this way would meet the limitation of a planarization organic layer (Lee fig. 4 element 400 [0090]) disposed between the light scattering layer and the first polarizing layer.  Lee 
Regarding claim 2, Lee teaches the light scattering layer includes a base layer (400a), which includes an organic material [0090], and light scatterers (A), which are dispersed in the base layer.
Regarding claim 3, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123]. 
Regarding claim 5, Lee teaches each pair of adjacent color filter layers are spaced apart from each other to form a gap therebetween (see fig. 6)
Regarding claim 6, Lee teaches black matrices (440) disposed to overlap with the gap formed between the each pair of adjacent color filter layers. 
Regarding claim 7, Lee teaches the light scattering layer (400A) fills the gap formed between the each pair of adjacent color filter layers (410, 420, 430).
Regarding claim 10, Lee teaches the color filter layers include red, green, and blue color filter layers [0060].
Regarding claim 17, Lee teaches a liquid crystal layer (260) disposed between the first (210) and second substrates (500), wherein the first polarizing layer (29) is disposed between the liquid crystal layer and the second substrate. 
Regarding claim 18, Lee teaches a second polarizing layer (280), wherein the liquid crystal layer(260) is disposed between the first (290) and second polarizing layers (280).
Regarding claim 20, Lee teaches a backlight unit (100) disposed below the first substrate, wherein the second substrate is disposed above the first substrate.
Regarding claim 23, Lee teaches a display device comprising: a first substrate (fig. 6 210); a second substrate (500) facing the first substrate; a first polarizing layer (290) disposed between the first 
Regarding claim 24, Lee teaches: a liquid crystal layer (260) disposed between the first and second substrates, wherein the first polarizing layer (290) is disposed between the liquid crystal layer and the second substrate (500), the display device further comprises a second polarizing layer (280), and the liquid crystal layer is disposed between the first and second polarizing layers.
Regarding claim 25, Lee teaches the light scattering layer includes a base layer, which includes an organic material, and light scatterers, which are dispersed in the base layer (400A), and the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123]. 
Regarding claim 27, Lee teaches a display device comprising: a first substrate (fig. 7 210); a second substrate(500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; and color filter layers disposed between the first polarizing layer and the second substrate, wherein the color filter layers include light scatterers (A).
Regarding claim 28, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Lee 1A US 2016/0195773.
Regarding claim 4, Lee teaches the light scattering layer of 1 to 10 micrometer [0012] which overlaps the claim ed range of 1 to 6 micrometer.
MPEP 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 197).
Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Yoon US 2007/0132921.
Regarding claim 8, Lee teaches all the limitations of claim3 8 except each pair of adjacent color filter layers are in contact with each other.  Yoon teaches each pair of adjacent color filters in contact with each other to prevent light leakage (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Yoon to prevent light leakage.
Regarding claim 9, Yoon teaches a first passivation layer disposed between the color filter layers and the light scattering layer, wherein a first surface of the first passivation layer is in contact with the color filter layers, and Yoon as combined with Lee as in claim 8 rejection would teach a second surface of the first passivation layer is in contact with the light scattering layer.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175  in view of Lee 1A US 2016/0195773 in view of Yoon US 2018/0202616.
Regarding claim 11, Lee teaches all the limitations of claim 11 except the color filter layers include a wavelength conversion material.  Yoon teaches color filter layers including wavelength conversion material.  Yoon teaches color filters including a wavelength conversion material for improving color reproducibility and light emission efficiency (see [0037]).  Therefore, it would have been 
Regarding claim 12, Lee 1B teaches  a first passivation layer (270) disposed on a surface of the planiarization organic layer (400A).
Claims 14-16, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Baek et al US 2018/0364521.
Regarding claims 14, 26 and 29 Lee teaches all the limitations of claim 14 except, first line grid patterns include at least one of aluminum (Al), silver (Ag), gold (Au), copper (Cu), titanium (Ti), molybdenum (Mo), nickel (Ni), and an alloy thereof.  Baek teaches a wire grid polarizer with an aluminum layer [0007] allowing for a thin structure with tight integration of the display.  Therefore it would have been obvious to one of ordinary skill in the art to modify Lee in view of Baek to provide a thin well integrated polarizer enabling a slim display.
Regarding claim 15, Baeak teaches the first polarizing layer includes a low reflection metal layer ([0007]), which is disposed on the first line grid patterns.
Regarding claim 16, Baek teaches the low reflection metal layer includes MoTaOx.  A thickness of 200 to 400 ANG is not directly taught however this appears to be a product of optimization.  Baek does plot transmittance/reflectance against thickness (fig. 11) of a MoTaOx antireflection layer therefore a range of 200 to 400 ANG would appear to be obvious through routine experimentation.
Regarding claim 19, Baek also teaches second polarizing layer is disposed between the first substrate and the liquid crystal layer and includes second line grid patterns (fig. 6 EA1). 


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 US 2009/0322677.

Regarding claim 22, Lee does not teach the light scattering layer includes the same material as the low refraction layer.  However Lee discloses  “For example, the insulating layer 400A may be a transparent organic layer including an acryl-based resin, an inorganic layer including SiO.sub.x or SiN.sub.x, or a layer including an organic and inorganic compound such as polysilsesquioxane.”  Lee 2 discloses “low-refraction coating layer, which is lower by 0.05 or more in view of refractive index as compared with the member of the highest refractive index, is preferably formed of porous or hollow silica particles, fluorine-based resins, or dielectrics such as CaF.sub.2, MgF.sub.2, NaAlF.sub.4, SiO.sub.2, ThF.sub.4, ZrO.sub.2, Nd.sub.2O.sub.3, SnO.sub.2, TiO.sub.2, CeO.sub.2, ZnS, In.sub.2O.sub.3, etc. by dry or wet coating. On the other hand, when the transparent layer of the light guide plate has a sufficiently high refractive index, the transparent layer may comprise general resins having a refractive index of about 1.5, such as glass, polyolefin, olefin copolymer, acryl, polyvinyl, poly urethane, ether polymers including polyacetal and epoxy resin, silicone, etc.”  Since the references discloses a plurality of common materials it would have been obvious to make them the same to lower costs.


Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871